Case 2:19-cv-14050-RLR Document 20 Entered on FLSD Docket 05/15/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                      CASE NO.: 2:19-CV-14050-ROSENBERG/MAYNARD


   NATIONAL FIRE INS. CO. OF HARTFORD,

         Plaintiff,

   v.

   JOHNSON CONTROLS FIRE PROTECTION, LP,

         Defendant.
                                              /


                           NOTICE OF SELECTION OF MEDIATOR

         Plaintiff National Fire Insurance Company of Hartford (“National Fire”), by and

  through its undersigned counsel and pursuant to the Court’s Scheduling Order and Order

  Referring Case to Mediation [17] hereby gives notice that National Fire and Defendant,

  Johnson Controls Fire Protection LP, have selected John Freud, Esq. to mediate this matter.

  The mediation is scheduled for January 14, 2019.




                                              1
Case 2:19-cv-14050-RLR Document 20 Entered on FLSD Docket 05/15/2019 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I CERTIFY that the above document has been provided electronically to all counsel

  and parties who have enrolled to receive electronic service upon the filing of this document

  through the Court’s CM/ECF system, this 15th day of May, 2019.


                                             DOGALI LAW GROUP, P.A.

                                              /s/ Barbara U. Uberoi
                                             Andy Dogali
                                             Fla. Bar No.: 0615862
                                             Email: adogali@dogalilaw.com
                                             Barbara Uberoi
                                             Fla. Bar No.: 0145408
                                             Email: buberoi@dogalilaw.com
                                             401 East Jackson St., Suite 1825
                                             Tampa, FL 33602
                                             Telephone: (813) 289-0700
                                             Secondary email: reception@dogalilaw.com
                                             Secondary email: lfair@dogalilaw.com
                                             Counsel for Plaintiff National Fire Insurance
                                             Company of Hartford




                                               2
